Citation Nr: 1711286	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-50 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected status post left total knee arthroplasty.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Air Force, with active duty service from October 1954 through November 1958. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a February 2008 rating decision, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the February 2008 rating decision assigned a temporary total disability rating for the Veteran's status post left total knee arthroplasty, due to convalescence from surgery, for the period beginning November 15, 2007.  Thereafter, the AOJ assigned a 40 percent disability rating effective January 1, 2009.   The AOJ continued the assignment of a 40 percent disability rating in a December 2008 rating decision. 

Subsequently, in an August 2013 rating decision, the AOJ assigned another temporary total disability rating for the Veteran's status post left total knee arthroplasty, due to convalescence from a second revision surgery, beginning on July 30, 2012, and assigned a 40 percent disability rating beginning on and after September 1, 2012. 

However, in a December 2008 rating decision, the AOJ determined the February 2008 rating decision contained a clear and unmistakable error in assigning a 40 percent evaluation instead of a 30 percent evaluation after the Veteran's left knee total arthroplasty.  Additionally, the September 2013 rating decision should have extended the convalescence period from September 1, 2012 to October 1, 2012.  As a result, a 30 percent evaluation was assigned from October 1, 2012.

The rating reduction was implemented in an April 2014 rating decision.  Specifically, the Veteran's status post left total knee arthroplasty was assigned a 30 percent disability evaluation effective January 1, 2009.  Beginning on and after July 30, 2012, the Veteran was awarded a temporary total disability evaluation, as described above, with the restoration of a 30 percent disability rating beginning on and after October 1, 2012.  The Board notes that because the 100 percent rating assigned to the Veteran's service-connected status post left total knee arthroplasty is the maximum rating available for this disability, a higher rating claim for status post left total knee arthroplasty for the time periods between November 15, 2007 and December 31, 2008, and from July 30, 2012 to September 30, 2012 are no longer on appeal.  Furthermore, the time period prior to November 15, 2007 is not currently on appeal, as the Veteran previously withdrew his claim for an increased rating during this period.  See July 2007 Letter from Veteran, withdrawing all pending claims. 

The Veteran testified at a December 2014 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Board further notes that the Veteran's claim has previously been before the Board.  Initially, in a February 2015 decision, the issue was remanded to the AOJ so that the Veteran could be afforded an updated VA examination.  Subsequently, the claim was returned to the Board.  In a December 2015 Board decision, the Board denied the Veteran's claim for an evaluation in excess of 30 percent disabling for his service-connected post left total knee arthroplasty.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a November 2016 Joint Motion for Remand ("JMR"), the Court vacated the Board's December 2015 denial, and remanded the claim back to the Board for further consideration. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  For the period between January 1, 2009 and July 29, 2012, the Veteran's status post total left knee replacement was manifested by symptoms of severe painful motion, instability, and weakness.  

2.  Beginning on and after October 1, 2012, the Veteran's status post total left knee replacement has manifest with intermediate degrees of residual weakness, pain, limitation of motion, and moderate instability.  


CONCLUSIONS OF LAW

1.  After resolving all doubt in the Veteran's favor, the criteria for a rating of 60 percent, but no greater, for status post total left knee replacement have been met for the period between January 1, 2009 and July 29, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2016).

2.  After resolving all doubt in the Veteran's favor, the criteria for a separate 20 percent disability rating for left knee instability have been meet beginning on and after October 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in December 2007 and July 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was additionally afforded  VA examinations in December 2008 and September 2015, in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, in a February 2015 decision.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's February 2015remand, the AOJ provided the Veteran with an updated VA examination to assess the severity of his left knee disability.  Furthermore, the AOJ secured the Veteran's updated VA treatment records from the Denver VA Medical Center ("VAMC") and the Madison, WI VA Hospital.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

In the instant appeal, the Veteran has appealed the December 2008 Rating Decision, which in pertinent part, established a 30 percent disability rating under Diagnostic Code 5055, beginning on and after January 1, 2009.  See December 2008 Rating Decision, as corrected by the December 2013 Rating Decision.  Additionally, the Veteran has appealed the re-assignment of the 30 percent disability evaluation beginning on and after October 1, 2012.  See August 2013 Rating Decision, as corrected by the December 2013 Rating Decision.   As noted in the introduction, the Veteran was assigned a temporary total disability evaluation from July 30, 2012 through September 30, 2012.  Therefore, the Veteran has been previously assigned staged ratings, and the Board must consider whether there have been times during the periods on appeal, where the Veteran's left knee disability has been more severe than at other times.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board's December 2015 decision denied the Veterans claim for an increased rating, above 30 percent, for his status post total left knee arthroplasty under Diagnostic Code 5055.  In denying an increased rating, the December 2015 Board decision noted that under Diagnostic Code, for ratings below 60 percent, additional symptoms of residual weakness, pain, instability, or limitation of motion, are to be rated by analogy to Diagnostic Codes 5261 and/or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).   The December 2015 Board decision declined to assign any additional ratings under these codes.  The Board additionally did not assign a separate disability evaluation under Diagnostic Code 5257, for recurrent subluxation.

Subsequently, the parties to the November 2016 Joint Motion determined the Board committed prejudicial error when it did not provide adequate reasons and bases for the December 2015 determination that the Veteran was not entitled to a separate disability rating for the left knee under Diagnostic Code 5257, and an increased rating under Diagnostic code 5055.  Specifically, the Joint Motion noted that the Board provided an inadequate statement of reasons or bases for finding that record did not support left knee instability and that the Board erred when it failed to discuss favorable evidence of the Veteran's reports of pain and weakness.  According to the Joint Motion, these errors prevented the Veteran from understanding the precise basis for the Board's denial of his left knee claim pursuant to these diagnostic codes and precluded effective judicial review.  See Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Thus, only these two diagnostic codes are considered herein.

i.  Entitlement to an Increased Disability Rating for the Period between January 1, 2009 and July 29, 2012: 

The Veteran underwent a total left knee replacement on November 15, 2007.  See Madison VA Hospital Records.  Following his period of convalescence, the veteran was assigned a 30 percent disability evaluation, for residual symptoms of his left knee replacement beginning on January 1, 2009.  See December 2008 Rating Decision, as corrected by the December 2013 Rating Decision.  

The Board first turns to consideration of Diagnostic Code 5055, for prosthetic replacement of a knee joint, in light of the Court's instructions.  Under Diagnostic Code, a temporary 100 percent disability evaluation is awarded for one year following the implantation of a knee prosthesis.  Thereafter, a 30 percent rating is warranted as a minimum rating post-knee replacement.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

In the Veteran's particular case, the medical and lay evidence of record do not support a finding of ankylosis or evidence of non-union of the tibia and fibula to warrant a disability rating in excess of 30 percent under Diagnostic Codes 5256 or 5262 during the period between January 1, 2009 and July 29, 2012.  Therefore, each of those Diagnostic Codes is inapplicable.

Furthermore, there is no indication that the Veteran has ever had extension of the left knee limited to 30 degrees or more during the period between January 1, 2009 and July 29, 2012.  As such, application of Diagnostic Code 5261 would not result in a higher disability evaluation than 30 percent, as therefore not inapplicable to the Veteran's claim.  

However, based upon a review of the Veteran's medical records between January 1, 2009 and July 29, 2012, the Board finds both the clinical and lay evidence of record support the award of a 60 percent disability rating, under Diagnostic Code 5055, for the residuals of the Veteran's left total knee replacement.  Specifically, the Board finds that during this period the Veteran experienced severe pain on range of motion and in the execution of his daily activities.  During his December 2014 hearing, the Veteran testified he experienced "severe" pain following his November 2007 knee replacement surgery.  The pain limited the Veteran's ability to walk and stand.  Furthermore, the Veteran testified that following his November 2007 knee replacement surgery, his knee separated and it would snap back together when he would step down.  
In addition to the lay descriptions of symptoms, the Board finds the clinical evidence of record supports the award of a 60 percent disability rating.  For example, during a November 2008 orthopedic consultation, the Veteran reported he continued to experience symptoms of constant left knee pain, persistent through his daily activities.  See Madison VA Hospital Records.   A clinical examination revealed "diffuse" swelling over the left knee joint.  Range of motion testing reported the Veteran's flexion was limited to 115 degrees, with objective signs of pain throughout.  The examiner further reported that mechanical noise was "easily reproducible" when the Veteran shook his lower leg.  During a subsequent physical examination, the Veteran's left knee range of motion was limited to 90 degrees, with objective signs of pain.  See Denver VAMC Records.  

The Veteran's pain and weakness continued to persist.  Notably, in June 2009, during an 18-month reevaluation of the Veteran's left knee replacement surgery , the examiner reported the Veteran's range of motion was limited to 125 flexion with objective signs of pain.  See Madison VA Hospital Records.  The examiner reports varus and valgus instability with the knee fully extended, and additional signs of anterior/posterior laxity on stress testing.  During a December 2009 physical examination, the Veteran's completed flexion range of motion to 110 degrees, with no instability.  However, instability was observed when the knee was flexed between 45-90 degrees.  See Southern Colorado Clinic Records. 

Subsequently, in July 2012, the Veteran underwent a revision surgery of his prior left total knee replacement.  See Madison VA Hospital Records.  The operative report described the Veteran's past medical history of "chronic weakness, instability, and pain" with weight bearing activities.  Significantly, examination of the left knee found laxity in the lateral compartment with varus stress and a palpable and audible clunk with any varus stress over the medical compartment.  The surgical assessment determined the Veteran's symptoms of pain, instability, and weakness were likely due to polyethylene spacer wear.  As such, the Veteran was advised to proceed with a revision surgery to replace the polyethylene liner.   

Therefore, resolving all doubt in the Veteran's favor, the Board finds the evidence of record supports the award of a 60 percent disability evaluation for the period between January 1, 2009 and July 29, 2012.  In reaching this conclusion, the Board has considered the Veteran's symptoms of weakness and instability but does not find that a separate evaluation for these symptoms is warranted under Diagnostic Code 5257.  Specifically, as discussed above, the Board has considered the totality of the Veteran's left knee symptoms, including instability and weakness, in granting an increased 60 percent disability rating under Diagnostic Code 5055.  

Furthermore, the Board observes that an increased 60 percent disability evaluation represents the highest schedular rating possible for the Veteran's left knee during the period between January 1, 2009 and July 29, 2012.  Specifically, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  See 38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  See 38 C.F.R. § 4.71a, DC 5164.  Thus, under the "amputation rule," a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability.  

Therefore, affording all benefit of doubt to the Veteran, the Board finds symptoms of severe painful motion and weakness/instability warrant the assignment of an increased, maximum 60 percent disability rating for the period between January 1, 2009 and July 29, 2012, under Diagnostic Code 5055.  To this extent, the Veteran's appeal is granted.  

ii.  Entitlement to an Increased Disability Rating Beginning on and After October 1, 2012:

The Board finds that the Veteran is not entitled to an increased 60 percent disability evaluation under Diagnostic Code 5055, beginning on and after October 1, 2012.  Notably, an award of 60 percent for his left knee disability would violate the "amputation rule" during this period, as the Veteran was awarded service-connection for a left ankle disability, and assigned a 10 percent disability evaluation, effective August 14, 2012.  See August 2013 Rating Decision.  Furthermore, the Veteran's lay reports during this period suggest his symptoms of pain improved following his July 2012 revision surgery.  See e.g. December 2014 Hearing Transcript. 

However, the Board finds the Veteran continued to experience and complain of left knee instability following his July 2012 revision surgery.  For example, during the Veteran's December 2014 hearing, he testified his balance remained unstable following his second left knee revision surgery.  He additionally described continued symptoms of knee "rattling" and that the left knee was chronically swollen.  The Veteran testified he must wear a left knee brace, at all times, to stabilize his knee.

Similarly, the Board finds the clinical evidence of record supports a finding of continued left knee instability.  For example, during a December 2013 orthopedic consultation, the Veteran reported continued symptoms of left knee swelling, pain, and weakness.  See Madison VA Hospital Records.  A physical examination of the left knee reported range of motion from 0 to 110 degrees, with objective signs of anterior/posterior laxity.  The Veteran reported tenderness to palpation along the medial and lateral joint lines.  

Subsequently, during a September 2015 VA examination, the Veteran reported left knee instability and weakness with prolonged walking, and most notably while walking on uneven ground.  See September 2015 VA Examination.  The left knee swelling caused the Veteran to feel unbalanced at times, and he reported using a walking stick/cane for stabilization.  Additionally, the Veteran reported pain and swelling of the left knee prevented him from being able to bend his knee or kneel on his left knee.  The examiner reported the Veteran was able to complete range of motion from 0 to 110 degrees, with objective signs of pain.  Specifically, the examiner reported the Veteran was visibly wincing during range of motion testing.  The examiner further reported there was evidence of pain on weight wearing, and that the Veteran reported tenderness to palpation over the medial and lateral joint lines.  

The Board is aware that the September 2015 VA examiner reported that joint stability testing of the left knee was "normal" during the examination.  However, the Board finds that the examiner did not indicate whether joint stability testing was performed while the Veteran's knee was extended.  As discussed above, the Veteran's symptoms of left knee instability are most pronounced during extension.  Furthermore, the Board observes the September 2015 VA examiner reported the Veteran has no clinical history of left knee instability.  This finding is clearly at odds with the Veteran's longitudinal medical records, which report specific findings of left knee instability at various intervals.  As such, the Board gives less probative weight to the September 2015 VA examiner's findings regarding left knee instability. 
 
Therefore, based upon a review of the Veteran's medical records, and taking into consideration the totality of his symptoms, the Board finds that beginning on and after October 1, 2012, the Veteran is entitled to a separate 20 percent disability evaluation under Diagnostic Code 5257, for left knee instability/weakness.  Entitlement to a higher, 30 percent disability evaluation, is not warranted in the Veteran's situation, as it would violate the "amputation rule."  As such, after resolving all doubt in the Veteran's favor, the Board finds the Veteran's continued symptoms of left knee weakness and instability warrant the assignment of a 20 percent disability evaluation under Diagnostic Code 5257, beginning on and after October 1, 2012.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5164.  To this extent, the Veteran's appeal is granted.  

	iii.  Extraschedular Consideration: 

The Board has also considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's knee replacement is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's knee replacement has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  To that end, he has consistently reported knee pain and limitation of motion, which are specifically contemplated by the rating criteria.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  



	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the provisions governing the award of monetary benefits, an increased disability evaluation of 60 percent disability is awarded for the Veteran's status post total left knee replacement for the period between January 1, 2009 and July 29, 2012.

Subject to the provisions governing the award of monetary benefits, a separate 20 percent disability rating for left knee instability is awarded beginning on and after October 1, 2012.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


